                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

Association of Jewish Camp Operators,               )
                                                    )
Samuel Werzberger, MD, FAAP,                        )
                                                    )
Ariela Orkaby, MD, MPH,                             )
                                                    )
Beth Statfeld,                                      )
                                                    )
Gail Zahtz,                                         )
                                                    )
                 Plaintiffs,                        )
                                                    )
       v.                                           )     Case No. 1:20-CV-0687 (GLS-DJS)
                                                    )
Andrew M. Cuomo, Governor of the                    )
State of New York, in his official capacity,        )
                                                    )
                 Defendant.                         )
                                                    )

                 DECLARATION OF JEFFREY P. HENDERSON, MD, PHD

       Pursuant to 28 U.S.C. § 1746, I, Jeffrey P. Henderson, MD, PhD, hereby declare as follows:

      1.         I am a physician licensed by the Medical Board of the State of Missouri since 2006.

I received my Doctor of Medicine degree and my PhD in Molecular Biophysics from Washington

University School of Medicine, St. Louis in 2002. I completed my residency and fellowship at the

Barnes-Jewish Hospital at Washington University School of Medicine. I am Board certified in

infectious diseases and internal medicine.

      2.         I am an Associate Professor of Medicine and Molecular Microbiology at

Washington University School of Medicine in St. Louis. I also serve as the co-director of the

Biochemistry, Biophysics and Structural Biology Graduate Program in the Division of Biology

and Biomedical Sciences. I offer this medical opinion on behalf of myself and not on behalf of

the Washington University School of Medicine in St. Louis.
